Citation Nr: 0600110	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  94-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for a cervical spine disability.

2.  Entitlement to service connection, to include on a 
secondary basis, for a thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran retired from active duty in July 1969 with more 
than 20 years of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) in Cleveland, Ohio, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability 
that is either the result of a disease or injury in-service, 
or that is proximately due to or the result of a service-
connected disease or injury.

2.  The veteran does not have a thoracic spine disability 
that is either the result of a disease or injury in-service, 
or that is proximately due to or the result of a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, nor is such a disorder 
proximately due to or the result of service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).

2.  A thoracic spine disability was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of cervical or thoracic spine 
conditions.  They are also negative for any specific neck 
injury.  Service medical records do show that the veteran was 
involved in an automobile accident in December 1956 and 
sustained a simple fifth left rib fracture; a lacerated nose 
wound; and a right eyebrow abrasion.  The veteran's March 
1969 retirement physical showed normal clinical evaluation of 
the spine, other musculoskeletal.

VA examination dated in January 1970 was negative for any 
pertinent findings.  The veteran complained of low back 
pains.  The examiner found the veteran's gait to be normal 
and range of motion of the spine was normal.  Neither a 
cervical nor a dorsal disorder was diagnosed.

X-rays from Akron City Hospital dated in November 1972 showed 
no fracture or destructive changes involving the dorsal 
bodies.  The pedicles, transverse and posterior processes 
were not remarkable.  There was mild osteoarthritis of the 
dorsal spine.

An April 1976 medical record from Akron City Hospital 
indicated that x-rays of the cervical spine revealed a 
moderate degree of osteoporosis of the bones.  There was 
marked anterior lipping off the lower cervical bodies.  There 
was no evidence of any fracture.  The neural arches were in 
correct alignment.  The oblique views showed some spurring 
narrowing of the intervertebral foramen on the left at C-5 
interspace.  

At a December 1977 VA examination, the veteran complained of 
neck pains and lower and upper back pains.  Pertinent X-rays 
showed bony spurs involving the lower cervical spine, 
particularly at the region of C-5 and C-6.  The joint spaces 
remained intact.  The veteran reported a back injury in 1951 
in a small boat accident and was in an automobile accident in 
1971 followed by surgery.  A pertinent diagnosis was not 
offered.  

Records from Akron City Hospital dated April to May 1978 show 
that the veteran was admitted with a long history of 
headaches, and upper extremity and neck pain.  The discharge 
diagnoses included tendonitis of the left shoulder, and left 
cervical 5-6 root lesions.  A cervical myelogram was normal.

A VA note dated in December 1979 noted pertinent clinical 
findings of neck pain with a diagnosis of severe low back 
pain.  It was noted that a cervical myelogram in 1978 was 
negative.  

A second page of a January 1981 treatment record from Russell 
L. Thomas, M.D., showed the physician opined that the veteran 
had chronic cervical radiculopathy that probably was 
aggravated by his auto accident and certainly would be a 
chronic complaint that would probably bother him the rest of 
his life.

VA hospital records show that the veteran was admitted in 
February 1992 noting history of severe neck and low back pain 
with radiation into the shoulders and legs with numbness in 
the fingers.  The veteran underwent a myelogram.  The 
pertinent diagnosis was cervical spondylosis.  

At his March 1994 RO hearing, the veteran testified that he 
could not remember when his cervical spine disability was 
diagnosed, but it was quite awhile ago.  He indicated that he 
became aware of the problem while in service when his left 
hand would go numb and then the feeling would come back.  The 
veteran indicated that his hand was casted due to a fractured 
wrist.  He stated that he could not turn his head to the 
right very far.  He believed his hand problem was due to his 
upper back disability.  

A letter from Teresa J. Koenig, M.D., dated March 1995 
indicated significant left leg and cervical radiculopathies.  
It was noted that the orthopedic service of Summit County 
Internists and Associates felt that the veteran had an 
iatrogenic spondylolisthesis at L4/5, and was on his way to 
auto-fusing his cervical spine.  The examiner indicated that 
the veteran probably had a hypermobile segment causing some 
cord compression.  

In a letter received in July 1995, the veteran claimed 
service connection for the dorsal spine in which he stated 
that he felt his arthritis of the three segments of the 
spine; lumbar, cervical, and dorsal were all related.

Treatment records from Richard S. Brower, M.D., dated January 
1995 to March 2000 showed that the veteran gave a history of 
neck and low back pain.  The veteran complained of left arm 
pain and loss or range of motion of his neck.  X-rays of the 
cervical spine showed autofusion from C5 down into the upper 
thoracic spine.  It was noted, in pertinent part, that the 
veteran might have ankylosing spondylitis or diffuse 
idiopathic skeletal hyperstosis syndrome.  The examiner noted 
that the veteran was on his way to auto fusing his cervical 
spine and he might have a hypermobile segment causing some 
cord compression.  Thoracic films showed a bamboo type spine.  
An MRI of the cervical spine showed marked changes at 
multiple levels but no definite cord compression.  There was 
a bit of an osteophyte at C4-5 to the right side which was 
touching the cord but not causing obvious compression.  

In October 1995, the veteran underwent a myelogram.  Views of 
the thoracic spine demonstrated some ossification along the 
posterior longitudinal ligament at approximately T12.  
Extensive facet arthritis was present on the right at C2-3 
and to a lesser degree on the left.  Degenerative disc bulge 
and spur formation along the end plate slightly narrowed the 
right lateral recess, abutting but not distorting the right 
central ventral aspect of the spinal cord.  The right neural 
foramen was mildly narrowed by the hypertrophic change along 
the end plates and facets as well.  

Degenerative disc bulge and spur formation at C5-6 did not 
reach the ventral aspect of the cord.  Minimal if any 
narrowing of the left neural foramen at this level was 
present.  Mild degenerative spur formation was present along 
the end plates and uncinate processes at C6-7, more so on the 
right than left with slight narrowing of the neural foramen.  
An ossified anterior longitudinal ligament extended 
inferiorly from C5 to approximately T1-2.  The anterior 
longitudinal ligament at C4-5 appeared ossified with a break 
in the ossification at the disc with hypertrophic changes 
about the break noted.  Some calcifications were present in 
the common carotid bifurcations bilaterally.  

In June 1996, the veteran had complaints about his left hand, 
but the examiner did not think the problem was coming from 
the spine, as evidenced by the myelogram done within the past 
year.  

In December 1997, the veteran complained of neck pain.  His 
autofusion continued to progress in the neck by x-ray and his 
fusion was absolutely "rock solid" in the lumbar spine.  In 
July 1999, it was noted that the veteran had lost more 
cervical motion.  X-rays showed progression of his autofusion 
disease.  

Letters from Teresa J. Koenig, M.D., dated November and 
December 1995 indicated, in pertinent part, that the 
veteran's most debilitating problems included cervical 
radiculopathy.  The veteran was on his way to auto-fusing his 
cervical spine and had a risk of cord compression.  The 
examiner noted that the veteran complained of pain in his 
left hand with weakness.  X-rays were negative and the 
examiner suspected that much of his problem was from his 
neck.

VA x-rays of the cervical spine show advanced arthritis with 
complete fusion between C5, C6, and C7.

At his April 1996 VA spine examination, the examiner noted 
that the veteran had two problems.  First, he had what the 
veteran described as autofusion of his neck; the examiner 
noted possibly was an arthritic process which was causing 
cervical fusion.  Second, he had an old back problem dating 
back to the 1950s.  It was noted that the veteran had had 
multiple operations on his back, the last being three weeks 
ago.  The pertinent diagnosis was cervical arthritis.

At an April 1996 VA neurological examination it was noted 
that the veteran injured his back in the 1950s in a motor 
vehicle accident.  Since then he had had three other motor 
vehicle accidents.  Two of these were in-service and involved 
his car being rear ended.  A third occurred post service when 
the appellant was again rear ended.  The examiner diagnosed 
post surgical status of three back surgeries and diskectomies 
and spinal fusion with weakness of both legs.

At his October 1998 VA examination, the veteran reported the 
onset of back pain around 1963.  It was noted that he was 
found to have lumbar disc disease, and degenerative arthritis 
throughout his entire cervical, dorsal, and lumbar spine.  
The examiner indicated that the veteran had developed more 
severe cervical degenerative disc disease and cervical 
degenerative arthritis but no surgery had been done.  The 
veteran reported neck pain which radiated into his shoulders, 
arms, and hands.  He had numbness, tingling, and paresthesias 
in the hands as well.  

Following a physical examination the pertinent diagnosis was 
cervical arthritis and degenerative disc disease.  The 
examiner indicated that there was evidence in the record of 
ongoing spine problems from the early 1970s.  The veteran was 
noted as having a systemic arthritis problem involving the 
cervical, dorsal, and lumbar spine.  The examiner could not 
causally relate the veteran's neck arthritis to his lower 
back problem, but the examiner found that the appellant did 
have degenerative arthritis involving the entire spine.  The 
examiner indicated that this had progressively gotten worse 
over the prior 30 years.  

In March 2000, the entire letter from Russell L. Thomas, M.D. 
dated in January 1981 was received.  The physician indicated 
that the veteran was seen in June 1979 with a history of 
being involved in an automobile accident in May 1979 at which 
time his car was struck from behind.  He was seen in the 
emergency room the next day at Akron City Hospital and given 
muscle relaxants which made him ill.  His complaints at the 
time were shoulder stiffness and soreness and right leg 
discomfort.  He denied any numbness.  X-rays of the cervical 
spine and lumbosacral spine showed no change and neurological 
examination was unchanged over the previous examinations.  As 
noted above, the examiner opined that the veteran had chronic 
cervical radiculopathy that probably was aggravated by his 
auto accident and certainly would be a chronic complaint that 
would probably bother him the rest of his life.

A September 2001 letter from Dane J. Donich, M.D., indicated 
that the veteran had been seen on several occasions beginning 
in April 2001 with regard to his cervical spine pathology.  
Dr. Donich noted that the veteran had chronic cervical spine 
pain related to spondylosis which was an arthritic type 
process due to long term wear and tear on the cervical spine 
mechanism.  The physician believed it was likely related to 
his service in the U.S. military and, as such, should be 
considered, within a reasonably medical certainty, in this 
light by the VA medical center.  

At a November 2004 VA examination, the examiner noted that 
the claims file was reviewed which showed multiple surgeries 
to the veteran's back with disc disease and arthritis.  X-
rays revealed cervical and lumbar spondylosis or arthritis of 
the cervical and thoracic spine.  The examiner entered 
pertinent diagnosis of cervical and thoracic spondylolysis.  
The examiner opined that the arthritis of the cervical spine 
and arthritis of the thoracic spine was not likely related to 
his lower back condition.  There was no evidence in the 
record that there was any arthritis within one year of 
service that the examiner could find.  The examiner could not 
causally relate the veteran's cervical and thoracic arthritis 
to his lower back service connected condition, and could not 
determine if there was any entire spine arthritis present 
within one year of service.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the rating decisions at issue he was not 
prejudiced by such failure.  In this regard, written notices 
provided in September 2001 and March 2004 fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.



Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for cervical and thoracic spine 
disabilities, to include secondary to lumbar disc disease.

Service medical records are negative for findings relating to 
the cervical or dorsal spine.  A disability of the cervical 
spine was not documented until April 1976, and not prior to 
November 1972 for the dorsal spine; more than a year after 
separation from service.

The full medical report from Russell L. Thomas, M.D., dated 
in January 1981 stated that an automobile accident had 
aggravated the cervical spine condition, but his report was 
in context of a postservice May 1979 motor vehicle accident.

A September 2001 letter from Dane J. Donich, M.D., linked the 
veteran's cervical spine disability to military service.  
Notably, however, the September 2001 statement did not 
provide any medical evidence to support the statement made.  
Further, the physician did not base his opinion on any 
incident in service or any medical reports in the file.  The 
physician also did not indicate if he had reviewed the 
veteran's claims file prior to rendering this opinion.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet.App. 229, 233 (1993).  For 
this reason, the medical statement dated in September 2001 is 
inadequate to establish a connection between the veteran's 
cervical spine disability and service, and such a connection 
is an essential element in a claim for service connection.

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Owens v. Brown, 7 Vet.App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error). 

An October 1998 VA examiner reviewed the claims folder and 
found that complaints of neck pain went back to the early 
1970s.  Notably, however, the examiner could not causally 
relate the veteran's neck arthritis to his lower back 
problems.  

Following a November 2004 VA examination, the examiner 
reviewed the veteran's claims file and opined that cervical 
and dorsal arthritis was not likely related to his lower back 
condition.  The examiner also noted that there was no 
evidence of arthritis within one year of service.  

It is determined that the November 2004 VA opinion is more 
persuasive than the opinion rendered by Dane J. Donich, M.D., 
in September 2001.  The VA examiner, after conducting an 
examination and reviewing the case files, rendered an opinion 
that the veteran's cervical and thoracic spine disabilities 
were not directly related to service or secondary to his 
service connected lumbar spine disability.  This examiner had 
also examined the veteran in October 1998.  Because it was 
based on consideration of all of the evidence, the VA 
examiner's opinion is more persuasive than the opinion 
rendered by Dane J. Donich, M.D.

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable.  Service connection on both direct and secondary 
bases for cervical and thoracic spine disabilities is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection, to include on a secondary 
basis, for a cervical spine disability is denied.

Entitlement to service connection, to include on a secondary 
basis, for a thoracic spine disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


